PER CURIAM:
Claimants brought this action for vehicle damage which occurred when their 2008 Saturn Aura struck a hole while Claimant Glenn W. Morgan was driving south on 1-77 between mile marker 8.0 and 8.6. 1-77 is a public road maintained by Respondent. The Court is of the opinion to make an award in this claim for the reasons more folly stated below.
The incident giving rise to this claim occurred at approximately 1:15 p.m. on February 14, 2010.1-77 is a paved, four lane road with two lanes traveling in each direction. The speed limit is sixty-five miles per hour. Glen Morgan testified that he was driving south on 1-77 at approximately sixty-five miles per hour when his vehicle struck a hole in the road. Mr. Morgan stated that there were multiple holes on both lanes of travel. As a result of this incident, Claimants’ vehicle sustained damage to its rim and wheel cover, and the vehicle needed to be re-aligned totaling damages in the amount of $312.92. Claimants’ insurance deductible was $500.00.
The position of the Respondent is that it did not have actual or constructive notice ofthe condition onI-77 between mile marker 8.0 and 8.6. The Respondent did not present any witnesses at the hearing.
The well-established principle of law in West Virginia is that the State is neither an insurer nor a guarantor of the safety of travelers upon its roads. Adkins v. Sims, 130 W.Va. 645,46 S.E.2d81 (1947). In order to hold respondent liable for road defects of this type, a Claimant must prove that Respondent had actual or constructive notice of the defect and a reasonable time to take corrective action. Pritt v. Dep’t of Highways, 16 Ct. Cl. 8 (1985); Chapman v. Dep’t of Highways, 16 Ct. Cl. 103 (1986).
In the instant case, the Court is of the opinion that Respondent had, at the least, constructive notice of the hole which Claimants ’ vehicle struck and that the hole presented a hazard to the traveling public. Since the hole was located on the interstate, where vehicles travel at high speeds, the Court finds Respondent negligent. Further, there were multiple holes at his location. Thus, Claimants may make a recovery for the damage to their vehicle.
In accordance with the findings of fact and conclusions of law stated herein above, the Court is of the opinion to and does make an award to the Claimants in the amount of $312.92.
Award of $312.92.